DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 

Status of Claims
Claims 1-3, 5-6, 8-12, 14-15, and 17-23 remain pending, and are rejected.
Claim 25 has been added, and is rejected.
Claims 4, 7, 13, 16, and 24 have been cancelled.


Affidavit Consideration
The affidavit under 37 CFR 1.132 filed 8/5/2022 is insufficient to overcome the rejection of claims 1-3, 5-6, 8-12, 14-15, and 17-24 based upon 35 U.S.C. 101 because the alleged improvements are not improvements to a technical field or a field of technology, but merely leverage generic computing components to provide a general link for the abstract idea to be implemented in a particular technological environment or field of use. The increased speed of any computing components are not from improvements to any computer technology, but only from a more efficient algorithm for the abstract idea itself. Further detail will be discussed below.


Response to Arguments
Applicant’s arguments filed on 8/5/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 8/5/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive,
Notably, Applicant “does not concede that the claims fall into any of the categories of abstract ideas” (Remarks, p. 15), and that the claims solve technical problems that arise in the context of computational efficiency, more specifically in the problems that arise from scattered electronic data and scattered electronic processing of payment transactions from multiple websites. Arguments are made  that the specification described a problem of consumers feeling overwhelmed is an effect of technical limitations that are incapable of streamlining scattered electronic data, as disclosed in by Crepps in the affidavit. Arguments are also made that the abstract idea is integrated into a practical application by “eliminating initiation and completion of each online payment transaction at each different website” (Remarks, p.20), and including a user interface to generate an authorization request message. It is asserted that the system increases the processing speed by “streamlining the payment transaction process in connection with multiple online merchant websites” (Remarks, p. 20). It is argued that the instant claims also reduce the latency and provide substantial savings in computational resources from avoiding a large number of queries to remote systems in response to every consumer search. Further arguments are made that the claims in combination provide significantly more than the abstract idea, and that it requires merchant point-of-sale systems to generate authorization messages prior to notifying the merchant of the existence of the proposed transaction, generating the authorization messages and updating merchant’s inventory at unconventional location and time. 
Examiner respectfully disagrees. The instant claims do not change or improve the functioning of any computer system or component, but merely makes the abstract algorithm more efficient to process less data. While the Applicant argues that the problem of overwhelmed consumers come from a technical limitation, the claims do not address a technical matter, and only recite generic computer functionality to receive data at a very high level of generality. The instant claims are directed to the process of determining a match product, and processing the sale, including payment and inventory data. These are not technical elements, but are commercial elements. The claims also do not integrate the abstract idea into a practical application as the ability of the computer remains unchanged, and any improvements to computational efficiency, processing speed, and reduction of latency are only within the application of the abstract idea itself, and would not be present in another application. Computer functionality is not affected in the process of eliminating initiation and completion of each online payment transaction at different websites, and only transmit data over a network. The instant claims represent mere data gathering, and using that data to determine what information to send to an issuer of a payment account to authorize a payment, which is commercial activity unrelated to technology. The scattered information and purchase opportunity is not a problem of technology, but a problem of commercial opportunity, similar to a large number of stores with their own separate catalogs. The generating of an authorization message and updating of a merchant’s inventory do not provide significantly more than the abstract idea as they only further the abstract idea itself. While the point-of-sale systems may be generating an authorization request message at an unconventional location and time, it is only unconventional within the abstract idea, and does not affect the ability of the computer or any technical field. Any of the alleged improvements in computational efficiency only apply within the instant claims as the abstract idea it made more efficient, and would not perform any more efficiently in any other application as there have been no changes to any of the computing components.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-12, 14-15, 17-23, and 25 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-3, 5-6, 8-9, 23, and 25 are directed to a system, which is an apparatus. Claims 10-12, 14-15, and 17-18 are directed to a method, which is a process. Claims 19-20 are directed to a non-transitory computer-readable storage media, which is an article of manufacture. Therefore, claims 1-3, 5-6, 8-12, 14-15, 17-23, and 25 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of compiling and selling items from a plurality of merchants:
receive merchant data, wherein the merchant data associated with each of the plurality of merchants includes a merchant identifier for each merchant and product data for each product offered for sale by each merchant, wherein the product data includes a product identifier for each product and a product descriptor for each product, and wherein the product descriptor includes a description of each product offered for sale; 
receive a product request message, wherein the product request message includes at least one requested product identifier and at least one requested product descriptor associated with each requested product identifier, and wherein each requested product descriptor includes a requested product description; 
receive a selection message, the selection message initiated by a selection from the list including merchant selection data including i) a selected product identifier associated with one of the displayed match products and ii) a product quantity associated with the selected product identifier, iii) a user identifier corresponding to a user, wherein the selected product identifier is associated with a selected merchant identifier corresponding to the merchant associated the selected product on the list; 
aggregate the at least one match product descriptor;
display a respective match product associated with each aggregated at least one match product descriptor in the form of a list, the list structured to display, for each displayed match product, a corresponding merchant of the plurality of merchants and a corresponding price listed by the corresponding merchant;
generate, using the merchant selection data, an authorization request message formatted according to the proprietary communications standard of the interchange network, the proprietary communications standard designating a required content of a plurality of data fields, wherein the generate step comprises:
inserting user account data associated with the user identifier into a first data field designated for a payment account number,
inserting the selected merchant identifier into a second data field designated for a payment acceptor identifier, and 
inserting a price corresponding to the selected product identifier into a third data field designated for a transaction identifier; 
prior to transmitting the merchant selection data to the merchant, transmit the authorization request message to an issuer computing device of an issuer of the payment account number; 
transmit the authorization response message and the merchant selection data to one or more merchants;
receive, from the one or more merchants, a confirmation indicating that the selected product identifier and the product quantity are available to the user; and 
transmit the authorization response message and the confirmation to the client.

The recited limitations above set forth the process for aggregating and selling items of a plurality of merchants. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
at least one data aggregator computing device communicatively coupled to a central database and to an interchange network;
a plurality of merchant computing devices
a user computing device and client application
store the merchant data within the central database by mapping the merchant data using the merchant identifier; 
perform a look up within the central database for at least one match product descriptor including a match description matching the requested product description, wherein each at least one match product descriptor is associated with a match product identifier; 
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite computing devices and databases, the data aggregator system is described with a high level of generality as including a processor for executing instruction that can be executed within a variety of different operating systems with storage devices and memory, and coupled to a communication interface in paragraphs [0085-0089] of Applicant’s specification. Furthermore, the database can be any body of data of known types of databases, such as Oracle, MySQL, etc. (specification: [0043]). The user device is also recited with a high level of generality, simply being described as having a processor, memory, display, and input devices (specification: [0080-0083]). Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the judicial exception.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As noted above, the additional elements recited in representative claim 1 are recited in a generic manner with a high level of generality and only serve to provide a general link of the abstract idea to a particular technological environment or field of use. 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 10 (method) and independent claim 19 (non-transitory computer-readable storage media), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 10 and 19 are rejected for at least similar rationale as discussed above.

Dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, 20-23, and 25 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for aggregating and selling products from multiple merchants. Thus, each of claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, 20-23, and 25 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, 20-23, and 25 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 19.



Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 6/16/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625